JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the *888brief filed by appellant. See Fed. R.App. P. 84(a)(2); D.C.Cir. Rule 84(j). It is
ORDERED AND ADJUDGED that the district court’s order filed January 6, 2010, be affirmed. The district court correctly held that there is no private right of action under 18 U.S.C. §§ 241 and 242, see, e.g., Pope v. Thornburgh, 978 F.2d 744 (D.C.Cir.1992) (per curiam) (table case), and that appellant may not recover damages arising from his criminal conviction and resulting confinement because he has not shown that his conviction has been invalidated. See Heck v. Humphrey, 512 U.S. 477, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.